Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on July 26, 2019.  Claims 1-20 are pending.

Claim Objections
Claims 8, 17 and 20 are objected to because of the following informalities: 
Claims 8, 17 and 20 recite the limitation “one or more autonomous vehicle actions” twice.  It is unclear, and therefore indefinite, if these are the same actions.
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-12, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarte, U.S. Patent 10,493,957 B2 (2019).
As to claim 1, Tarte discloses a system comprising: 
one or more processors (Column 5, Lines 62 – Column 6, Line 10); and 
memory storing instructions that, when executed by the one or more processors, cause the system to perform (Column 8, Lines 55-60): 
obtaining smart seat sensor data, the smart seat sensor data being detected by a tactile-sensitive surface material of a seat of an autonomous vehicle in response to a user interacting with the tactile-sensitive surface material (Column 3, Lines 30-39, Column 6, Line 59 – Column 7, Line 9); 
obtaining other sensor data from one or more other sensors disposed within the autonomous vehicle (Column 7, Lines 10-49); 
integrating the smart seat sensor data and the other sensor data (Column 6, Lines 16-25); 
estimating a behavior of the user based on the integrated data (Column 8, Lines 30-40); and 
controlling the autonomous vehicle based on the estimated behavior of the user (Column 6, Lines 16-25, Column 15, Lines 16-22).
As to claim 2, Tarte discloses the system of claim 1, and further discloses wherein the user interacting with the tactile-sensitive surface material comprises a passenger sitting on the seat of the autonomous vehicle (Column 6, Line 59 – Column 7, Line 9).
As to claim 3, Tarte discloses the system of claim 1, and further discloses wherein the other sensor data comprises any of weight data and temperature data (Column 6, Line 59 – Column 7, Line 9).
As to claim 5, Tarte discloses the system of claim 1, and further discloses wherein the estimated behavior comprises any of the user entering the autonomous vehicle, the user exiting the autonomous vehicle, the user damaging the autonomous vehicle, and the user leaving an object in the autonomous vehicle subsequent to the user exiting the autonomous vehicle (Figure 6B, Column 14, Lines 5-24).
As to claim 6, Tarte discloses the system of claim 1, and further discloses wherein the one or more other sensors are disposed within any of a headrest portion of the seat of the autonomous vehicle, a backrest portion of the seat, a sitting portion of the seat of the autonomous vehicle, a floor portion of the autonomous vehicle, a roof portion of the autonomous vehicle, and a door portion of the autonomous vehicle (Column 3, Lines 40-47, Column 7, Lines 17-40).
As to claim 8, Tarte discloses the system of claim 1, and further discloses wherein controlling the autonomous vehicle comprises any allowing the autonomous vehicle to perform one or more autonomous vehicle actions, and preventing the autonomous vehicle from performing one or more autonomous vehicle actions (Column 6, Lines 16-25, Column 15, Lines 16-22).
As to claim 9, Tarte discloses the system of claim 8, and further discloses wherein the one or more autonomous vehicle actions include any of accelerating, braking, turning an engine of the autonomous vehicle off, and turning the engine of the autonomous vehicle on (Column 6, Lines 16-25, Column 15, Lines 16-22).
As to claim 10, Tarte discloses a method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions, the method comprising: 
obtaining smart seat sensor data, the smart seat sensor data being detected by a tactile- sensitive surface material of a seat of an autonomous vehicle in response to a user interacting with the tactile-sensitive surface material (Column 3, Lines 30-39, Column 6, Line 59 – Column 7, Line 9); 
obtaining other sensor data from one or more other sensors disposed within the autonomous vehicle (Column 7, Lines 10-49); 
integrating the smart seat sensor data and the other sensor data (Column 6, Lines 16-25); 
estimating a behavior of the user based on the integrated data (Column 8, Lines 30-40); and 
controlling the autonomous vehicle based on the estimated behavior of the user (Column 6, Lines 16-25, Column 15, Lines 16-22).
As to claim 11, Tarte discloses the method of claim 10, and further discloses wherein the user interacting with the tactile-sensitive surface material comprises a passenger sitting on the seat of the autonomous vehicle (Column 6, Line 59 – Column 7, Line 9).
As to claim 12, Tarte discloses the method of claim 10, and further discloses wherein the other sensor data comprises any of weight data and temperature data (Column 6, Line 59 – Column 7, Line 9).
As to claim 14, Tarte discloses the method of claim 10, and further discloses wherein the estimated behavior comprises any of the user entering the autonomous vehicle, the user exiting the autonomous vehicle, the user damaging the autonomous vehicle, and the user leaving an object in the autonomous vehicle subsequent to the user exiting the autonomous vehicle (Figure 6B, Column 14, Lines 5-24).
As to claim 15, Tarte discloses the method of claim 10, and further discloses wherein the one or more other sensors are disposed within any of a headrest portion of the seat of the autonomous vehicle, a backrest portion of the seat, a sitting portion of the seat of the autonomous vehicle, a floor portion of the autonomous vehicle, a roof portion of the autonomous vehicle, and a door portion of the autonomous vehicle (Column 3, Lines 40-47, Column 7, Lines 17-40).
As to claim 17, Tarte discloses the method of claim 10, and further discloses wherein controlling the autonomous vehicle comprises any allowing the autonomous vehicle to perform one or more autonomous vehicle actions, and preventing the autonomous vehicle from performing one or more autonomous vehicle actions (Column 6, Lines 16-25, Column 15, Lines 16-22).
As to claim 18, Tarte discloses the method of claim 17, and further discloses wherein the one or more autonomous vehicle action include any of accelerating, braking, turning an engine of the autonomous vehicle off, and turning the engine of the autonomous vehicle on (Column 6, Lines 16-25, Column 15, Lines 16-22).
As to claim 19, Tarte discloses a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: obtaining smart seat sensor data, the smart seat sensor data being detected by a tactile- sensitive surface material of a seat of an autonomous vehicle in response to a user interacting with the tactile-sensitive surface material (Column 3, Lines 30-39, Column 6, Line 59 – Column 7, Line 9); 
obtaining other sensor data from one or more other sensors disposed within the autonomous vehicle (Column 7, Lines 10-49);
integrating the smart seat sensor data and the other sensor data (Column 6, Lines 16-25);  
estimating a behavior of the user based on the integrated data (Column 8, Lines 30-40); and 
controlling the autonomous vehicle based on the estimated behavior of the user (Column 6, Lines 16-25, Column 15, Lines 16-22).
As to claim 20, Tarte discloses the non-transitory computer readable medium of claim 20, and further discloses wherein controlling the autonomous vehicle comprises any allowing the autonomous vehicle to perform one or more autonomous vehicle actions, and preventing the autonomous vehicle from performing one or more autonomous vehicle actions (Column 6, Lines 16-25, Column 15, Lines 16-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tarte, U.S. Patent 10,493,957 B2 (2019) in view of Fung et al., U.S. Patent 9,751,534 B2 (2017).
As to claim 4, Tarte discloses the system of claim 1.  Tarte does not disclose machine learning models, as claimed.  
Fung et al. discloses wherein the behavior of the user is estimated using a machine learning model (Column 116, Line 66 – Column 117, Line 21).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Tarte, with the use of machine learning models, as claimed, as disclosed by Fung et al., to process the data using a common processing technique, well-known in the relevant art.
As to claim 13, Tarte discloses the method of claim 10.  
Tarte does not disclose machine learning models, as claimed.  
Fung et al. discloses wherein the behavior of the user is estimated using a machine learning model (Column 116, Line 66 – Column 117, Line 21).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 10, as disclosed by Tarte, with the use of machine learning models, as claimed, as disclosed by Fung et al., to process the data using a common processing technique, well-known in the relevant art.

Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tarte, U.S. Patent 10,493,957 B2 (2019) in view of Fung et al., U.S. Patent 9,751,534 B2 (2017), as applied to claim 4 and 13 above, and further in view of Dutta, U.S. Patent 10,841,563 B1 (2020).
As to claim 7, Tarte, as modified by Fung et al., discloses the system of claim 4.
Dutta discloses wherein integrating the smart seat sensor data and the other sensor data includes creating a new dataset in accordance with the machine learning model (Column 3, Lines 35-43, Column 24, Lines 34-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 4, as disclosed by Tarte, as modified by Fung et al., with the use of a new dataset, as claimed, as disclosed by Dutta, to process the data using a common processing technique, well-known in the relevant art, putting the output of the processing into a new dataset, allowing processing of the data.
As to claim 16, Tarte, as modified by Fung et al. discloses the method of claim 13.  Dutta discloses wherein integrating the smart seat sensor data and the other sensor data includes creating a new dataset in accordance with the machine learning model (Column 3, Lines 35-43, Column 24, Lines 34-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 13, as disclosed by Tarte, as modified by Fung et al., with the use of a new dataset, as claimed, as disclosed by Dutta, to process the data using a common processing technique, well-known in the relevant art, putting the output of the processing into a new dataset, allowing processing of the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663